                                           Case 3:20-cv-03510-JCS Document 4 Filed 06/10/20 Page 1 of 3




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     PETER TODD WILLIAMS,                               Case No. 20-cv-03510-JCS
                                                                                            Filed Under Seal
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SERVE THE UNITED
                                                 v.                                         STATES
                                   9
                                  10     LAWRENCE LIVERMORE NATIONAL
                                         SECURITY, LLC, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Peter Todd Williams, pro se, brings this action under the False Claims Act against

                                  14   his former employer Lawyer Livermore National Security, LLC, among other defendants.

                                  15          The False Claims Act (“FCA”) authorizes private persons to bring an action “for the

                                  16   person and for the United States Government” to recover government losses due to false claims,

                                  17   and provides that such actions “shall be brought in the name of the Government.” 31 U.S.C.

                                  18   § 3730(b)(1). Because such a person—known as a “relator”—represents the interests of the

                                  19   United States, however, the Ninth Circuit has held that a relator who is not an attorney licensed to

                                  20   practice before the court where the case has been filed “cannot prosecute a qui tam action on

                                  21   behalf of the United States” pro se, but instead must retain qualified counsel. Stoner v. Santa

                                  22   Clara Cty. Office of Educ., 502 F.3d 1116, 1127 (9th Cir. 2007). This Court is bound by that

                                  23   Ninth Circuit precedent.

                                  24          The FCA also permits a private plaintiff to bring a claim on his own behalf if he has been

                                  25   subject to retaliation for conduct protected under the FCA. See 31 U.S.C. § 3730(h); see generally

                                  26   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1103 (9th Cir. 2008) (discussing the

                                  27   distinction between “a FCA violation claim and a FCA retaliation claim”).

                                  28          It is not entirely clear which of those theories, or perhaps both of them, Williams intends to
                                           Case 3:20-cv-03510-JCS Document 4 Filed 06/10/20 Page 2 of 3




                                   1   pursue here. His complaint cites the provision of the statute defining a violation of its prohibition

                                   2   against false claims as the “pertinent part,” and seeks treble damages, which are available only for

                                   3   a violation claim brought on behalf of the United States. See Compl. (dkt. 1) ¶¶ 18, 80; compare

                                   4   31 U.S.C. § 3729(a)(1) (providing for treble damages for government losses) with 31 U.S.C.

                                   5   § 3730(h)(2) (providing for relief including “2 times the amount of back pay” on a retaliation

                                   6   claim). On the other hand, Williams asserts that Defendants acted “in violation of the anti-

                                   7   retaliation provisions of the FCA,” and the damages that he seeks to treble are his own losses due

                                   8   to unemployment rather than any harm to the United States. See Compl. ¶¶ 78, 80.

                                   9          The Clerk treated Williams’s complaint as asserting at least in part an FCA violation claim

                                  10   and filed the action under seal pursuant to 31 U.S.C. § 3730(b)(2) pending a decision by the

                                  11   United States whether to intervene under § 3730(b)(4). If Williams in fact intends to pursue such

                                  12   a claim, he must retain counsel. See Stoner, 502 F.3d at 1127. If Williams seeks only to vindicate
Northern District of California
 United States District Court




                                  13   his personal interest in damages for retaliation, however, the FCA would impose no requirement

                                  14   that he retain counsel or that the case remain under seal. See United States ex rel. Reihanifam v.

                                  15   Fresenius USA, Inc., No. 13-cv-11486-IT, 2016 WL 11634788, at *4 (D. Mass. Mar. 28, 2016)

                                  16   (“The sealing provisions refer only to the qui tam complaint; there is simply no such sealing and

                                  17   staying requirement for FCA retaliation claims.”).

                                  18          Because Williams’s complaint could be construed as asserting an FCA “violation” claim,

                                  19   Williams is ORDERED to serve the United States with a “copy of the complaint and written

                                  20   disclosure of substantially all material evidence and information the person possesses,” as well as

                                  21   a copy of this order, pursuant to 31 U.S.C. § 3730(b)(2) and Rule 4(i)(1)1 of the Federal Rules of

                                  22   Civil Procedure, and to file proof of service after he has done so. Along with its decision whether

                                  23   to intervene pursuant to 31 U.S.C. § 3730(b)(4), the United States may file a statement addressing

                                  24   whether any other government interest requires Williams’s complaint—which concerns nuclear

                                  25   weapons research—to remain under seal.

                                  26          If the United States declines to intervene, the Court will take further steps at that time to

                                  27
                                       1
                                  28    Although the statutory language of § 3730(b)(2) references Rule 4(d)(4), the relevant rule for
                                       serving the United States has since been recodified as Rule 4(i).
                                                                                        2
                                           Case 3:20-cv-03510-JCS Document 4 Filed 06/10/20 Page 3 of 3




                                   1   determine whether Williams intended to bring a “violation” claim and whether he may proceed

                                   2   without counsel. Williams shall not serve his complaint on Defendants pending further order

                                   3   of the Court.

                                   4          Williams is encouraged to contact the Federal Pro Bono Project’s Pro Se Help Desk for

                                   5   assistance if he continues to pursue this case without counsel. Lawyers at the Help Desk can

                                   6   provide basic assistance to parties representing themselves but cannot provide legal representation.

                                   7   Although in-person appointments are not currently available due to the COVID-19 public health

                                   8   emergency, Williams may contact the Help Desk at (415) 782-8982 or FedPro@sfbar.org to

                                   9   schedule a telephonic appointment.

                                  10          This order shall be filed under seal and remain under seal unless and until the case as a

                                  11   whole is unsealed.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: June 10, 2020

                                  14                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  15                                                   Chief Magistrate Judge
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        3
